 



MMA FINANCIAL, LLC

EMPLOYMENT AGREEMENT
[Melanie M. Lundquist]

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of the 31st
day of December, 2004 by and between MMA Financial, LLC, a Delaware limited
liability company (“Employer”) and Melanie M. Lundquist (“Employee”).

     WHEREAS, Employer is engaged in the business of acquiring and providing
asset management services for real estate and debt and equity investments
therein, with a particular emphasis on investments generating tax-exempt income
and investments in, or secured by, multi-family properties, congregate care and
assisted living facilities and similar properties;

     WHEREAS, Employee has particular skill, experience and background in
investments and asset management services of the type in which the Employer
primarily engages; and

     WHEREAS, Employer and Employee desire to enter into an employment
relationship, the terms of which are to be set forth in this Agreement.

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:

     1. Employment and Duties. Employer agrees to hire Employee, and Employee
agrees to be employed by Employer as Senior Vice President and, effective April
1, 2005, Chief Accounting Officer of Employer on the terms and conditions
provided in this Agreement. Employee shall perform the duties and
responsibilities reasonably determined from time to time by the Chief Executive
Officer and/or Chief Financial Officer of the Employer consistent with the types
of duties and responsibilities typically performed by a person serving as Chief
Accounting Officer of businesses similar to that of Employer. Employee’s primary
duty will be to be responsible for all accounting and financial reporting
functions of the Company. Employee agrees to devote her best efforts and full
time attention and skill in performing these duties. Provided that such activity
shall not violate any provision of this Agreement (including the noncompetition
provisions of Section 8 below) or materially interfere with her performance of
her duties hereunder, nothing herein shall prohibit Employee (a) from
participating in any other business activities approved in advance by the CEO in
accordance with any terms and conditions of such approval, such approval not to
be unreasonably withheld or delayed, (b) from engaging in charitable, civic,
fraternal or trade group activities, or (c) from investing in other entities or
business ventures.

 



--------------------------------------------------------------------------------



 



     2. Compensation. As compensation for performing the services required by
this Agreement, and during the term of this Agreement, Employee shall be
compensated as follows:

          (a) Base Compensation. Employer shall pay to Employee a salary (“Base
Compensation”) at the annual rate of Two Hundred Fifty Thousand Dollars
($250,000), through December 31, 2005, payable in accordance with the general
policies and procedures of the Employer for payment of salaries to executive
personnel, but in any event no less frequently than every two weeks, in
substantially equal installments, subject to withholding for applicable federal,
state and local taxes. Employee’s Base Compensation shall increase by
Twenty-Five Thousand Dollars ($25,000) on January 1, 2006. Additional increases
in Base Compensation, if any, shall be determined by the Compensation Committee
of the Board of Directors (the “Board”) based on the recommendation of the CEO
and on periodic reviews of Employee’s performance conducted on at least an
annual basis. During the term of this Agreement, Employee’s annual Base
Compensation shall not be reduced below the initial Base Compensation set forth
above. Employer and Employee understand and agree that Employee will not be
employed full-time until March 1, 2005 and the initial Base Compensation shall
be pro-rated accordingly. Between the effective date of this Agreement and
March 1, 2005, Employee will be asked to attend meetings and devote time to
preparing for her position. The parties agree that Employer will pay Employee a
mutually agreed upon hourly fee for these activities to be determined
immediately after execution of the Agreement. Notwithstanding the provisions of
Section 3 of this Agreement, Employee will not be entitled to receive Employer
benefits until March 1, 2005.

          (b) Incentive Compensation.

               (i) In addition to Base Compensation, Employee shall be eligible
to receive additional compensation (“Incentive Compensation”), pursuant to such
Incentive Compensation Plan as may from time to time be adopted by the Employer.
The Plan will provide that Employee is eligible to receive an annual bonus
payable in cash, unrestricted shares or restricted shares of up to between
Seventy-Five Thousand Dollars ($75,000) and One Hundred Twenty-Five Thousand
Dollars ($125,000) during the first year of this Agreement based on meeting
goals for fiscal year 2005, and up to between Seventy-Five Thousand Dollars
($75,000) and One Hundred Fifty Thousand Dollars ($150,000) during the second
year of this Agreement based on meeting goals for fiscal year 2006. The amount
of the bonus will be based on a formula tied to the Employee’s performance and
Employer’s company-wide performance. Such performance will be measured by
Company and individual goals and objectives agreed to as part of the Company’s
annual planning process. The formula will be initially determined (and may be
modified from time to time) by the Compensation Committee on the recommendation
of the CEO; provided, however, that the formula will have criteria and metrics
that are substantially similar to that used to calculate incentive compensation
for the Employer’s other senior executives.

               (ii) Incentive Compensation may at the election of the
Compensation Committee take the form of cash or the stock of Municipal Mortgage
& Equity, LLC (the “Company”) and, to the extent it consists of stock, may be
awarded under the Employer’s Share Incentive Plan as in effect from time to
time. Employee acknowledges that the formula set forth in the Incentive
Compensation Plan may vary for each employee who participates therein. Incentive
Compensation for any given fiscal year shall be determined no later than 60 days
after the end of

 



--------------------------------------------------------------------------------



 



Employer’s fiscal year and paid no later than 75 days after the close of the
fiscal year. Except as otherwise specifically provided herein, if Employee shall
be employed for only a portion of a fiscal year for which Employee is eligible
for Incentive Compensation, no Incentive Compensation shall be payable.

          (c) Signing Incentive. In addition to the foregoing, Employer shall
issue to Employee, as a signing incentive, the number of common shares of the
Company having a total value of Five Hundred Thousand Dollars ($500,000) based
on the closing price of the Company’s shares valued as of December 31, 2004. The
shares will be issued in two equal installments i) within five (5) business days
after the Effective Date (as defined in Section 6) and ii) on January 9, 2006.
Notwithstanding the foregoing, and except as provided in Section 7, no
undisbursed installment shall be issued if Employee resigns voluntarily without
good reason or Employer terminates the Employee with cause on or before the
scheduled issuance date of such installment.

     3. Employee Benefits.

          During the term of this Agreement, Employee and her eligible
dependents shall have the right to participate in any retirement, pension,
insurance, health or other benefit plan or program adopted by Employer (or in
which Employer participates) to the same extent as any other officer of the
Employer, subject, in the case of a plan or program, to all of the terms and
conditions thereof, and to any limitations imposed by law. To the extent that
Employee has similar benefits under a plan or program established by any other
entity, Employee shall nonetheless have the right to the benefits provided by
Employer’s plan or program; provided, however, that where by the terms of any
plan or program, or under applicable law, Employee may only participate in one
such plan or program, Employee shall have the option to limit her participation
to the plan or program sponsored by Employer, or to such other plan or program.
Employee shall have the right, to the extent permitted under any applicable law,
to participate concurrently in plans or programs sponsored by others (including
self-employment plans or programs) and in plans or programs sponsored by
Employer.

     4. Vacation, Sickness and Leaves of Absence. Employee shall be entitled to
the normal and customary amount of paid vacation provided to officers of
Employer, but in no event less than five (5) weeks during each fiscal year.
Employee shall provide Employer with reasonable notice of anticipated vacation
dates. Any vacation days that are not taken in a given fiscal year shall accrue
and carryover from year to year, and, upon any termination of this Agreement for
any reason whatsoever, all accrued and unused vacation time will be paid to
Employee within 10 days of such termination based on her annual rate of Base
Compensation in effect on the date of such termination; provided, however, that
no more than ten (10) days of accrued vacation may be carried over at any time.
In addition, Employee shall be entitled to such sick leave and holidays, with
pay, as Employer provides to other officers. Up to ten (10) days of unused sick
leave shall be carried forward or compensated upon termination of employment.
Employee may also be granted leaves of absence with or without pay for such
valid and legitimate reasons as the Board on recommendation from the CEO, in its
sole and absolute discretion, may determine. Notwithstanding anything in this
Agreement that may be to the contrary, nothing in this Agreement shall be
interpreted or applied in derogation, or as a waiver, of any rights Employee may
have under applicable laws, including without limitation, the Americans with
Disabilities Act and the Family and Medical Leave Act.

 



--------------------------------------------------------------------------------



 



     5. Expenses. Employee shall be entitled to receive, within a reasonable
period of time after she has delivered to the Employer an itemized statement
thereof, and after presentation of such invoices or similar records as the
Employer may reasonably require, reimbursement for all necessary and reasonable
expenses incurred by her in connection with the performance of his duties.

     6. Term. The initial term of this Agreement shall be for two years
(2) years (the “Initial Term”), commencing on December 31, 2004 (the “Effective
Date”) and ending on December 30, 2006. This Agreement shall automatically renew
for successive one-year periods after the end of the Initial Term, unless at
least thirty days prior to the commencement of any such extension period either
party shall give the other party written notice of its intention to terminate
this Agreement. This Agreement may also be terminated at the times and under the
circumstances set forth in section 7 below. The term of this Agreement in effect
at any given time is herein referred to as the “Term”. Any termination of this
Agreement shall be subject to Section 8 below.

     7. Termination and Termination Benefits.

          (a) Termination by Employer.

               (i) Without Cause. Employer may terminate this Agreement and
Employee’s employment at any time by giving at least ninety (90) days prior
written notice to Employee, during which period Employer shall have the option
to require Employee to continue to perform her duties under this Agreement.
Employee shall be paid her Base Compensation and all other benefits to which she
is entitled under this Agreement up through the effective date of termination,
plus a proportionate share of Incentive Compensation for the year in which the
termination occurs, based on the ratio which the number of calendar months
(including any partial months) worked bears to twelve (12) (the “Proportionate
Share”). In addition, Employee shall become fully vested in any and all
outstanding deferred share awards, share options or other type of award made to
Employee but not yet vested at the time of such termination under the Employer’s
Share Incentive Plans. This includes undisbursed installments of restricted
shares issued as the Signing Incentive.

               (ii) With Cause. Employer, in its discretion, may terminate this
Agreement with cause upon ten (10) days prior written notice to Employee. In
such event, Employee shall be paid her Base Compensation and all other benefits
to which she is entitled under this Agreement up through the effective date of
termination. For purposes of this Section, termination for cause shall mean
(A) acts or omissions by the Employee with respect to the Employer which
constitute intentional misconduct or a knowing violation of law; (B) receipt by
the Employee of money, property or services from the Employer or from another
person dealing with Employer in violation of law or this Agreement, (C) breach
by Employee of the noncompetition provisions of this Agreement, (D) breach by
the Employee of his duty of loyalty to the Employer, (E) gross negligence by the
Employee in the performance of her duties, (F) repeated failure by the Employee
to perform services that have been reasonably requested of her by the CEO or
Board, following thirty (30) days notice and opportunity to cure and if such
requests are consistent with this Agreement, (G) violation of Employer’s
policies with respect to alcohol or drug use or abuse

 



--------------------------------------------------------------------------------



 



which could under those policies result in an employee’s termination, or
(H) conviction of a crime (other than minor traffic violations).

               (iii) Disability. If due to illness, physical or mental
disability, or other incapacity, Employee shall fail to perform the duties
required by this Agreement, Employer may terminate this Agreement upon 30 days
written notice to Employee. In such event, Employee shall be paid her Base
Compensation and receive all benefits owing to her under this Agreement through
the effective date of termination and shall receive her Proportionate Share of
Incentive Compensation for the year in which the termination occurs. In
addition, Employee shall become fully vested in any and all outstanding deferred
share awards, share options or other type of award made to Employee but not yet
vested at the time of such termination under the Employer’s Share Incentive
Plans. This includes undisbursed installments of restricted shares issued as the
Signing Incentive. Employee shall be considered disabled under this paragraph if
she is unable to work due to disability for a total of 120 or more business days
during any 12-month period. Nothing in this paragraph shall be construed to
limit Employee’s rights to the benefits of any disability insurance policy
provided by Employer and this Section shall not be construed as varying the
terms of any such policy in any manner adverse to Employee.

          (b) Termination by Employee. Employee may terminate this Agreement for
good reason by giving at least 30 days prior written notice to Employer. In such
event, Employee shall be paid her Base Compensation and shall receive all
benefits through the date of termination. In addition, Employee shall become
fully vested in any and all outstanding deferred share awards, share options or
other type of award made to Employee but not yet vested at the time of such
termination under the Employer’s Share Incentive Plans. This includes
undisbursed installments of restricted shares issued as the Signing Incentive.
Employee shall have “good reason” to terminate her employment if (i) her Base
Compensation, as in effect at any given time, shall be reduced without her
consent, (ii) Employer shall fail to provide any of the material payments or
benefits provided for under this Agreement, (iii) Employer shall, without
Employee’s consent, materially reduce or alter Employee’s duties as Senior Vice
President and Chief Accounting Officer having the general responsibility of
overseeing and being responsible for the Company’s accounting and financial
reporting function, (iv) Employee is requested or required to take any action
which would be a violation of federal, state or local criminal law, or (v) in
the case of the transfer of all or substantially all of the business or assets
of Employer, whether directly or indirectly, by purchase, merger, consolidation
or otherwise, to a successor, Employer is unable to obtain an agreement by the
successor expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform if
no succession had taken place. With respect to clause (iii), a material
reduction or alteration of Employee’s duties shall include changing Employee’s
position (including but not limited to status, offices, titles, authority,
duties and responsibilities) so that it is not at least commensurate in all
material respects with the most significant of those held, exercised, and
assigned immediately prior to the Change in Control; a change in Employee’s
primary work location from the location immediately prior to the Change in
Control; or requiring Employee to travel on Employer business to a substantially
greater extent than was required on the date that is six months prior to the
occurrence of a Change in Control (except for travel and temporary assignments
that are reasonably required for the full discharge of Employee’s
responsibilities and that are consistent with the Employee’s being based at her
primary work location). Employee shall be deemed to have consented to any change
described in clause (iii)

 



--------------------------------------------------------------------------------



 



if such consent is either expressly given or if no objection to any change in
duties is given in writing within sixty (60) days of such change being
implemented.

          (c) Termination Compensation.

               (i) Termination Without Cause or for Good Reason. In the event of
a termination of this Agreement prior to the end of the Term, pursuant to
Section 7(a)(i), 7(a)(iii) or 7(b), Employer, in addition to the Base
Compensation, benefits and Incentive Compensation (if any) payable as provided
in such sections, shall pay to Employee additional compensation (“Termination
Compensation”) as follows. If the termination does not follow a Change in
Control (as defined in subparagraph (ii) below), Termination Compensation shall
be equal to the greater of (a) twelve (12) months Base Compensation or (b) the
Base Compensation that Employee would have received during the remaining Term of
this Agreement. Termination Compensation shall be paid in four equal quarterly
payments beginning on the first day of the first calendar month following the
termination date, unless Employer elects to make such payments sooner. Such
Termination Compensation shall be in addition to all other compensation and
benefits to which Employee is entitled for termination relating to a Change of
Control under Section 7(c)(ii) below.

               (ii) The acquisition of voting control of the Employer by any one
or more persons or entities who are directly, or indirectly through one or more
intermediaries, under common control, or who are related to each other within
the meaning of Sections 267 and 707(b) of the Internal Revenue Code, shall be
deemed a “Change in Control.” In the event of termination of this Agreement by
Employer without cause or by Employee for good reason, within eighteen months of
a Change in Control, Termination Compensation shall be equal to two (2) years
Base Compensation, payable in a lump sum on the effective date of termination.
In addition, Employee shall become fully vested in any and all outstanding
deferred share awards, share options, or other type of award made to Employee
but not yet vested at the time of such termination under the Employer’s Share
Incentive Plans. Such Termination Compensation shall be in addition to all other
compensation and benefits to which Employee is entitled for termination under
this Section 7 and shall be payable even in the event of termination as of the
end of the Term.

          (d) Death Benefit. Notwithstanding any other provision of this
Agreement, this Agreement shall terminate on the date of Employee’s death. In
such event, Employee’s estate shall be paid two (2) years’ Base Compensation as
follows: to the extent of any insurance carried by Employer on Employee’s life,
the death benefit shall be payable in a lump sum within five (5) business days’
of Employer’s receipt of the insurance proceeds; any portion of the death
benefit not covered by insurance shall be paid in eight equal installments
payable on the first day of each calendar quarter following Employee’s death.
Employer shall carry as much life insurance on Employee’s life as the Board on
recommendation of the CEO may from time to time determine. In addition, upon
Employee’s death, all outstanding deferred share awards, share options or other
type of award made to Employee but not yet vested at the time of death under the
options or other type of award made to Employee but not yet vested at the time
of death under the Employer’s Share Incentive Plans (including undisbursed
installments of restricted shares issued as the Signing Incentive) shall be
considered vested and paid out to the Employee’s estate.

 



--------------------------------------------------------------------------------



 



     8. Covenant Not to Compete.

          (a) Non-competition. From and after the Effective Date and continuing
for the longer of (i) 12 months following the expiration or termination of this
Agreement or (ii) the remainder of the Term of this Agreement, Employee shall
not without the prior written consent of the Board (w) become employed by, or
undertake to work for, directly or indirectly, whether as an advisor, principal,
agent, partner, officer, director, employee, shareholder, associate or
consultant of or to, any person, partnership, corporation or other business
entity which is a Major Competitor of Employer in the business of offering,
promoting or syndicating to any person, including developers, investors, or
project sponsors, low income housing tax credits under Section 42 of the
Internal Revenue Code or the business of offering, promoting or providing
financing for multifamily properties to any person, including the developers,
sponsors and owners of such properties, (x) solicit any employee of Employer to
change employment or (y) solicit for the purpose of offering, providing or
syndicating low-income housing tax credits or offering or providing multifamily
debt financing, any client, customer or investor of Employer or any of its
subsidiaries which closed (in any capacity) a tax credit or debt financing
transaction with Employer or any of its subsidiaries during the thirty-six
(36) months preceding Employee’s termination, or (z) disclose proprietary or
confidential information of the Employer or its subsidiaries, including without
limitation, tax, deal structuring, pricing, customer, client, revenue, expense,
or other similar information; provided, however, if Employer terminates Employee
without cause under Section 7(a)(i) of this Agreement, or the Employee resigns
for good reason under Section 7(b), clause (w) of this paragraph (a) shall not
apply. As used herein “Major Competitor” shall mean Charter Mac and its
Affiliates, GMAC and its Affiliates, and any other person or entity whose
primary business lines include providing multifamily debt financing or
low-income housing tax credit equity to the developers, sponsors and owners of
such properties, unless the net worth of such person or entity (if privately
held) or the market capitalization of such company (if publicly held) is less
than $200 Million.

          (b) Reasonable Restrictions. Employee acknowledges that the
restrictions of subparagraph (a) above are reasonable, fair and equitable in
scope, term and duration, are necessary to protect the legitimate business
interests of the Employer, and are a material inducement to the Employer to
enter into this Agreement. Employer and Employee both agree that in the event a
court shall determine any portion of the restrictions in subparagraph (a) are
not reasonable, the court may change such restrictions, including without
limitation the geographical restrictions and the duration restrictions, to
reflect a restriction that the court will enforce as reasonable.

          (c) Specific Performance. Employee acknowledges that the obligations
undertaken by her pursuant to this Agreement are unique and that if Employee
shall fail to abide by any of the restrictions set forth in subparagraph (a),
Employer will suffer harm for which there is no adequate remedy at law. Employee
therefore confirms that Employer shall have the right, in the event of a
violation of subparagraph (a), to injunctive relief to enforce the terms of this
Section 8 in addition to any other remedies available at law or in equity.

     9. Indemnification and Liability Insurance. Employer hereby agrees to
defend, indemnify and hold Employee harmless, to the maximum extent allowed by
law, from any and all liability for acts or omissions of Employee performed in
the course of Employee’s employment (or

 



--------------------------------------------------------------------------------



 



reasonably believed by Employee to be within the scope of his employment)
provided that such acts or omissions do not constitute (a) criminal conduct,
(b) willful misconduct, or (c) a fraud upon, or breach of Employee’s duty of
loyalty to, the Employer. Employer shall at all times carry Directors’ and
Officers’ liability insurance in commercially reasonable amounts, but in any
event not less than Five Million Dollars ($5,000,000).

     10. Miscellaneous.

          (a) Complete Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the matters set forth herein and
supersedes all prior understandings and agreements between the parties as to
such matters. No amendments or modifications shall be binding unless set forth
in writing and signed by both parties.

          (b) Successors and Assigns. Neither party may assign its rights or
interest under this Agreement without the prior written consent of the other
party, except that Employer’s interest in this Agreement may be assigned to a
successor by operation of law or to a purchaser purchasing substantially all of
Employer’s business, and Employee’s benefits under this Agreement may be
assigned by operation of law to Employee’s heirs, devisees and personal
representatives. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties and their respective permitted successors and
assigns.

          (c) Severability. Each provision of this Agreement is severable, such
that if any part of this Agreement shall be deemed invalid or unenforceable, the
balance of this Agreement shall be enforced so as to give effect as to the
intent of the parties.

          (d) Representations of Employer. Employer represents and warrants to
Employee that it has the requisite limited liability company power to enter into
this Agreement and perform the terms hereof and that the execution, delivery and
performance of this Agreement have been duly authorized by all appropriate
company action.

          (e) Construction. This Agreement shall be governed in all respects by
the internal laws of the State of Maryland (excluding reference to principles of
conflicts of law). As used herein, the singular shall include the plural, the
plural shall include the singular, and the use of any pronoun shall be construed
to refer to the masculine, feminine or neuter, all as the context may require.
Notwithstanding anything in this Agreement that may be to the contrary, nothing
in this Agreement shall be interpreted or applied in derogation, or as a waiver,
of any rights Employee may have under applicable laws, including without
limitation, the Americans with Disabilities Act and the Family and Medical Leave
Act.

          (f) Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed given on the date sent if delivered by
hand or by facsimile, and on the next business day if sent by overnight courier
or by United States mail, postage prepaid, to each party at the following
address (or at such other address as a party may specify by notice under this
section):

 



--------------------------------------------------------------------------------



 



          If to Employer:

     

  MMA Financial, LLC

  621 East Pratt Street

  Suite 300

  Baltimore, Maryland 21202

  Attention: Chief Executive Officer

          If to Employee:

     

  Melanie M. Lundquist
5909 Davis Road
Woodbine, Maryland 21797

          (g) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one instrument.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties have
executed this Agreement as of the date and year first above written.

WITNESS:                                                                        
       EMPLOYER:

                                                                        
                           MMA Financial, LLC



/s/ Janet McHugh By: /s/ Michael L. Falcone  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:    Michael L. Falcone

--------------------------------------------------------------------------------

Title:      CEO and President

--------------------------------------------------------------------------------

 

                                                                        
                            EMPLOYER:



/s/ Allyson K. Gallup /s/ Melanie M. Lundquist  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Melanie M. Lundquist